                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GEORGETTE G. PURNELL,                           Case No. 18-cv-01402-PJH (KAW)
                                   8                    Plaintiff,
                                                                                           ORDER REGARDING DISCOVERY
                                   9             v.                                        LETTER
                                  10       RUDOLPH AND SLETTEN INC.,                       Re: Dkt. No. 56
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13       GEORGETTE G. PURNELL,                           Case No. 18-cv-01404-PJH (KAW)
                                  14                    Plaintiff,
                                                                                           ORDER REGARDING DISCOVERY
                                  15             v.                                        LETTER
                                  16       SERVICE WEST INC.,                              Re: Dkt. No. 55
                                  17                    Defendant.

                                  18
                                  19          On March 2, 2018, Plaintiff Georgette G. Purnell filed these cases against Defendant
                                  20   Rudolph and Sletten, Inc. and Service West, Inc., alleging discrimination on the basis of race, sex,
                                  21   and national origin. (R&S Compl. ¶ 5, R&S Dkt. No. 1; SW Compl. ¶ 5, SW Dkt. No. 1.1) On
                                  22   November 29, 2018, Defendants filed separate but identical discovery letters regarding Plaintiff's
                                  23   refusal to respond to Requests for Production or to provide responsive documents, as well as
                                  24   Plaintiff's failure to provide initial disclosures to Defendant Rudolph and Sletten. (R&S Letter,
                                  25   R&S Dkt. No. 56; SW Letter, SW Dkt. No. 55.)
                                  26          Although the discovery letters do not comply with the Court's standing order because they
                                  27
                                       1
                                  28    "R&S Dkt." refers to the docket in Case No. 18-cv-1402-PJH, while "SW Dkt." refers to the
                                       docket in Case No. 18-cv-1404-PJH.
                                   1   are not joint letters, the Court will address the discovery letters on the merits because it appears

                                   2   Defendants attempted to meet and confer with Plaintiff, but were rebuffed. (R&S Letter at 3; SW

                                   3   Letter at 3.) In the future, however, all parties are required to comply with the Court's meet and

                                   4   confer requirements and discovery procedures.

                                   5                                         I.   LEGAL STANDARD

                                   6          Rule 26(b)(1) permits discovery of "any nonprivileged matter that is relevant to any party's

                                   7   claim or defense and proportional to the needs of the case, considering the importance of the

                                   8   issues at stake in the action, the amount in controversy, the parties' relative access to relevant

                                   9   information, the parties' resources, the importance of the discovery in resolving the issues, and

                                  10   whether the burden or expense of the proposed discovery outweighs its likely benefit." Fed. R.

                                  11   Civ. P. 26(b)(1). The "[i]nformation within this scope of discovery need not be admissible in

                                  12   evidence to be discoverable." Id.
Northern District of California
 United States District Court




                                  13          Rule 34(a) provides:

                                  14          A party may serve on any other party a request within the scope of Rule 26(b):
                                  15                 (1) to produce and permit the requesting party or its representative to inspect,
                                              copy, test, or sample the following items in the responding party's possession,
                                  16          custody, or control:
                                                             (A) any designated documents or electronically stored information--
                                  17                 including writings, drawings, graphs, charts, photographs, sound recordings,
                                                     images, and other data or data compilations--stored in any medium from
                                  18
                                                     which information can be obtained either directly or, if necessary, after
                                  19                 translation by the responding party into a reasonably usable form; or
                                                             (B) any designated tangible things[.]
                                  20
                                       Fed. R. Civ. P. 34(a). "The party to whom the request is directed must respond in writing
                                  21
                                       within 30 days after being served . . . ." Fed. R. Civ. P. 34(b)(1).
                                  22
                                              All discovery is subject to the limitations imposed by Rule 26(b)(2)(C), which requires the
                                  23
                                       court to limit discovery upon a finding (1) that the discovery sought is unreasonably cumulative or
                                  24
                                       duplicative, or can be obtained from other source that is more convenient, less burdensome, or less
                                  25
                                       expensive, (2) that the party seeking discovery has had ample opportunity to obtain the
                                  26
                                       information sought, or (3) that the burden or expense of the proposed discovery outweighs its
                                  27
                                       likely benefit, considering the needs of the case, the amount in controversy, the parties' resources,
                                  28
                                                                                          2
                                   1   the importance of the issues at stake in the action, and the importance of the discovery in resolving

                                   2   the issues. Fed. R. Civ. P. 26(b)(2)(C).

                                   3                                              II.   DISCUSSION
                                   4           Here, each Defendant served identical Requests for Production ("RFPs") on Plaintiff on

                                   5   August 31, 2018. (R&S Letter at 2; SW Letter at 2.) Thus, Plaintiff's responses were due by

                                   6   October 1, 2018. See Fed. R. Civ. P. 34(b)(1). Plaintiff did not respond to the RFPs, but instead

                                   7   told Defendants' counsel on October 11, 2018 "to move to compell [sic] those documents you have

                                   8   requested." (R&S Letter at 2; SW Letter at 2.) When Service West's counsel e-mailed Plaintiff on

                                   9   November 12, 2018, asking to meet and confer, Plaintiff for the first time asserted that she was

                                  10   refusing to comply with the RFPs because they were "burdensome, expensive, and work product

                                  11   materials." (R&S Letter at 3; SW Letter at 3.) Plaintiff has also failed to provide initial

                                  12   disclosures to Defendant Rudolph and Sletten. (Id.)
Northern District of California
 United States District Court




                                  13           Plaintiff is not entitled to refuse to respond to the RFPs or to provide initial disclosures.

                                  14   As a civil litigant in federal court, Plaintiff is required to comply with the Federal Rules of Civil

                                  15   Procedure, as well as this Court's local rules and General Orders. While the Court recognizes that

                                  16   Plaintiff is acting pro se, "[a] person representing him or herself without an attorney is bound by

                                  17   the Federal Rules, as well as by all applicable local rules. Sanctions (including default or

                                  18   dismissal) may be imposed for failure to comply with local rules." Civil Local Rule 3-9(a). Thus,

                                  19   Plaintiff cannot refuse to satisfy her discovery obligations and force opposing counsel to file

                                  20   unnecessary motions; such actions burden both Defendants' counsel and the Court, and will not be

                                  21   tolerated in the future.

                                  22           Accordingly, the Court ORDERS Plaintiff to respond to both Defendants' RFPs and

                                  23   provide her initial disclosures to Defendant Rudolph and Sletten within fourteen days of the date

                                  24   of this order. Because Plaintiff is acting pro se, the Court will permit Plaintiff to raise objections;

                                  25   these objections, however, must be proper. Plaintiff cannot, for example, object merely on the

                                  26   basis of burden or expense; by choosing to bring the instant lawsuit, she has taken on discovery

                                  27   obligations that she must now satisfy. Plaintiff also cannot refuse to withhold every document

                                  28   responsive to Defendants' RFPs on the grounds of "work product" as this objection only applies
                                                                                          3
                                   1   where the documents are prepared in anticipation of litigation. See Fed R. 26(b)(3)(A). Further, if

                                   2   Plaintiff believes a request is not relevant, she must explain why; she cannot simply object that the

                                   3   request is irrelevant.

                                   4            Plaintiff is also forewarned that further failure to cooperate in discovery could lead to

                                   5   sanctions, including monetary sanctions and evidentiary sanctions that prevent Plaintiff from using

                                   6   certain evidence at trial. Refusal to comply with discovery obligations may also lead to

                                   7   terminating sanctions and/or dismissal for failure to prosecute.

                                   8                                           III.   CONCLUSION
                                   9            For the reasons stated above, Plaintiff is ORDERED to respond to Defendants' RFPs and

                                  10   provide her initial disclosures to Rudolph and Sletten within fourteen days of the date of this

                                  11   order.

                                  12            To assist with discovery, Plaintiff may wish to contact the Federal Pro Bono Project's Help
Northern District of California
 United States District Court




                                  13   Desk--a free service for pro se litigants--by calling (415) 782-8982. The Court has also adopted a

                                  14   manual for use by pro se litigants, which may be helpful to Plaintiff. This manual, and other free

                                  15   information, is available online at: http://cand.uscourts.gov/proselitigants.

                                  16            IT IS SO ORDERED.

                                  17   Dated: December 11, 2018
                                                                                               __________________________________
                                  18                                                           KANDIS A. WESTMORE
                                  19                                                           United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
